o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b05 genin-102791-16 number release date uil ---------------------------------- ---------------------------- -------------------------- dear ------------ this letter responds to your letter dated date in which you express concern that the extension of the deadlines for information reporting on forms 1095-b and 1095-c to date imposes significant burdens on return preparers including increasing the risk of due diligence-related penalties sec_6055 of the internal_revenue_code requires all persons providing minimum_essential_coverage to file annual information returns with the internal_revenue_service irs reporting information about the coverage and about each covered individual and to furnish a statement to taxpayers information reporting under sec_6055 allows individuals to establish and the irs to confirm that the individuals had minimum_essential_coverage and are not subject_to the sec_5000a shared responsibility payment in general statements must be furnished to taxpayers by january and forms 1095-b and 1095-c must be filed with the irs by february march if filing electronically as you noted in your letter notice_2016_4 2016_3_irb_279 extends the due_date for furnishing statements to taxpayers to date we recognize that individuals generally use this information to confirm that they had minimum_essential_coverage for purposes of sec_36b and sec_5000a and that as a result of the extension individuals may not have received this information before they file their income_tax returns accordingly notice_2016_4 also provides that for individuals who rely upon other information received from a coverage_provider to verify their coverage need not amend their returns once they receive the statement required to be furnished under sec_6055 further individuals need not send any information to the irs to verify compliance with sec_5000a when filing their returns but should keep it with their tax records genin-102791-16 thus although information on these forms may assist in preparing taxpayers’ returns taxpayers do not need these forms to file their tax returns like taxpayers may prepare and file their returns using other information about their health coverage to verify compliance with sec_5000a generally a return preparer may rely on the information available to the taxpayer at the time the tax_return is prepared provided this information does not appear incorrect or incomplete see eg sec_1_6694-1 accordingly a return preparer who prepares a return based on information supplied by a taxpayer’s coverage_provider that has not yet furnished the statement required under sec_6055 to the taxpayer has acted in good_faith the irs provides questions and answers on the affordable_care_act tax provisions if you need further guidance about information reporting by those providing minimum_essential_coverage or any other affordable_care_act tax provisions please go to the affordable_care_act page on the irs website at https www irs gov aca i hope this information is helpful if you have any questions please contact me or -------- ----------- at -------------------- this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 2016_1_irb_8 date sincerely william a jackson branch chief branch office of associate chief_counsel income_tax accounting
